06/30/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: PR 20-0004

                                       PR 20-0004
                                                                             FILED
                                                                              JUN 3 0 2020
                                                                            Bowen Gieertw000
                                                                                               Court
                                                                          Clerk of Suprerne
                                                                                           ,
                                                                             State of Rfirtf tana
IN RE THE PETITION OF                                              ORDER
CHELSEA BISSELL




      Chelsea Bissell has petitioned this Court for admission to active status in the State
Bar of Montana after having been on inactive status since June 2019.
      IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of
Montana.
      IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall submit to the Board of Continuing Legal Education, P.O. Box 577,
Helena, MT 59624, proof of attendance at fifteen hours of approved Continuing Legal
Education to be credited to the time Petitioner was on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
      DATED this AO — day ofJune, 2020.

                                                 For the Court,